Citation Nr: 1124765	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-22 261	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to February 1964.

This matter came to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in July 2010 for further development.  

Although the Veteran's notice of disagreement initiated an appeal as to several other issues which were denied in the September 2006 rating decision, his substantive appeal expressly limited his appeal to three issues.  One of the issues is reflected on the first page of this decision.  The remaining issues (entitlement to service connection for bilateral hearing loss and tinnitus) were granted by rating decision in December 2008 and are therefore no longer in appellate status.

On a substantive appeal received in July 2008, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  On a form received in September 2009, the Veteran checked the appropriate line to indicate that he still desired a hearing before the Board at the RO.  On a form received in June 2010, the Veteran marked the appropriate line to indicate that he will attend the scheduled hearing.  While a hearing was scheduled for June 2010, the Veteran failed to appear.


FINDING OF FACT

The appellant died in May 2011 while the appeal was pending.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  A June 2011 Social Security Administration Inquiry revealed that the appellant passed away in May 2011.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


